Exhibit 10.38

AMENDMENT TO THE DYNEGY INC.

DEFERRED COMPENSATION PLAN

WHEREAS, Dynegy Inc., an Illinois corporation (“Dynegy Illinois”) has heretofore
adopted the Dynegy Inc. Deferred Compensation Plan, as amended and restated,
effective January 1, 2002 (the “Plan”);

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the “Merger Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly-formed Delaware
corporation, named “Dynegy Inc.” (the “Company”), and Dynegy Illinois will
thereafter be renamed “Dynegy Illinois Inc.”, as of the Effective Time specified
in the Merger Agreement (the “Effective Time”);

WHEREAS, in connection with the completion of such transactions, the Board of
Directors of Dynegy Illinois and the Company have approved the adoption,
assumption and sponsorship of the Plan by the Company;

WHEREAS, immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plan and the Company will assume sponsorship of the Plan; and

WHEREAS, it is desirable to clarify the definition of the Compensation Committee
in the Plan to reflect the full name of such committee;

NOW THEREFORE, the Plan is hereby amended as follows, effective immediately
after the Effective Time:

1. Section 1.1(8) is hereby amended in its entirety to provide as follows:

“1.1(8) Company: Dynegy Inc., a Delaware corporation.”

2. Section 1.1(10) is amended in its entirety to provide as follows:

“(10) Compensation Committee: The Compensation and Human Resources Committee of
the Board of Directors of the Company, unless and until the Board of Directors
designates another committee of the Board of Directors to serve in such
capacity.”



--------------------------------------------------------------------------------

3. Except as modified herein, the Plan shall remain in full force and effect.
This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed on the date indicated below, to be effective immediately after the
Effective Time.

 

DYNEGY ILLINOIS INC.

(formerly known as Dynegy Inc.),
an Illinois corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007 Approved and accepted:

DYNEGY INC.,

a Delaware corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

3